Order entered June 29, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01227-CV

            CANDLE MEADOW HOMEOWNERS ASSOCIATION, Appellant

                                                 V.

     SAIDRICK JACKSON, WILLIAM FREEMON AND CEDRIC DODD, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-04272

                                            ORDER
       Before the Court is appellee’s June 28, 2018 unopposed motion for leave to file sur-reply

brief. Attached to the motion is a copy of the proposed sur-reply.

       We GRANT the motion and ORDER the brief be filed no later July 6, 2018. No further

briefing shall be filed unless ordered by the Court.


                                                       /s/   DAVID EVANS
                                                             JUSTICE